DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 26-29, 31-37 and 41-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 26, the prior art does not disclose “a first substrate; a first active device adjacent to the first substrate” and “a layer adjacent to one of the layers of the first set and the second active device, wherein the second active device is on a second substrate, wherein the second substrate is directly adjacent to the layer, wherein the layer is to bond the one of the layers of the first set and the second substrate, wherein the layer to bond includes a metal” in combination with the remaining claimed features.
Regarding claim 33, the prior art does not disclose “forming a layer adjacent to one of the layers of the first set and the second active device, wherein the layer is to bond the one of the layers of the first set and the second active device; wherein the substrate, the first active device, and the first set of one or more layers are on a first wafer, and wherein the second set of one or more layers and the second active device are on a second wafer” in combination with the remaining claimed features.
Regarding claim 42, the prior art does not disclose “a processor coupled to the memory, wherein the processor includes a plurality of cores” and “a layer adjacent to one of the layers of the first set and the second active device, wherein the layer is to bond the one of the layers of the first set and the second active device, wherein the layer to bond includes a metal; and a wireless interface to allow the processor to communicate with another device” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        2/17/2021